MEMORANDUM **
Travis Long appeals the district court’s denial of both his motion to dismiss the petition for revocation of his probation and his motion to strike the underlying information for lack of jurisdiction. On April 26, 2001, Long entered a guilty plea to simple assault in violation of 18 U.S.C. §§ 113(a)(5), 1152, and was sentenced to a two-year term of probation. A petition for revocation of his probation was filed in November 2002.
For the first time, after the filing of the revocation petition, Long argued the government lacked the authority to prosecute him under 18 U.S.C. § 1152 because he is an Indian. Long’s guilty plea waived his jurisdictional challenge. The alleged jurisdictional defect was not clear from the face of the information at the time that Long pled guilty. United States v. Broce, 488 U.S. 563, 575-76, 109 S.Ct. 757, 765-66, 102 L.Ed.2d 927 (1989); United States v. Montilla, 870 F.2d 549, 553 (9th Cir.1989).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.